Citation Nr: 1810055	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-40 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with major depressive disorder, prior to April 22, 2016.

2.  Entitlement to an initial compensable rating for degenerative disc disease (DDD) of the lumbar spine prior to April 28, 2016, and in excess of 20 percent thereafter.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to January 22, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty with the United States Air Force from October 1962 to March 1970.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from June 2008, November 2009, and June 2016 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2016 and April 2017, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for further development.  The Board finds that the AOJ substantially complied with the remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor his representative has argued otherwise.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  From the period from the initial grant of service connection to April 22, 2016, the appellant's mental health disorder, to include PTSD with major depressive disorder manifested with occupational and social impairment with deficiencies in most areas, to include work, family and personal relationships due to such symptoms as suicidal ideations, obsessional rituals, depression, neglect of hygiene, and difficulty in adapting to stressful circumstances.  

2.  Prior to April 28, 2016, the appellant's DDD of the lumbar spine manifested with painful movement.  Prior to this date, the Veteran's service-connected lumbar spine disability was not shown to produce forward flexion of the thoracolumbar spine to limited to at least 85 degrees or combined range of motion of the thoracolumbar of at least 235 degrees.  He did not exhibit muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, nor did he exhibit incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in any 12 month period. 

3.  From April 28, 2016, the appellant's DDD of the lumbar spine has manifested with painful forward flexion limited to 60 degrees with flare-ups once a year and shooting pain in the left leg.  At no time has it manifested with symptoms such as limitation of motion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks, but not less than 6 weeks during the past 12 months. 

4.  The appellant's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to January 22, 2014.  


CONCLUSION OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD with major depressive disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.130, Diagnostic Code 9400 (2017).

2.  The criteria for an initial rating of 10 percent, but no higher, for lumbar DDD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for a rating in excess of 20 percent for lumbar DDD from April 28, 2016 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

4.  The criteria for entitlement to TDIU prior to January 22, 2014, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.10, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of an initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Limited movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where the scheduler rating is less than total, a total disability rating may still be assigned when the disabled person is, in the judgement of the rating agency, unable to follow a substantially gainful occupation as a result of the service-connected disability; provided that, in part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and a combined disability rating of 70 percent or more.  38 C.F.R §§ 3.340, 3.341(a), 4.16 (a) (2017).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017).  The ultimate question is whether the Veteran, in light of his service connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that his PTSD with major depressive disorder is more disabling than initially rated and that his DDD of the lumbar spine is more disabling than reflected by its initial noncompensable rating prior to April 28, 2016, and 20 percent rating thereafter.  The appellant further contends that his service-connected disabilities prevented him from keeping and maintaining substantially gainful employment prior to January 22, 2014.  

PTSD with major depressive disorder

In the appellant's June 2009 notice of disagreement, he asserted that the symptoms of his PTSD with major depressive disorder more nearly approximated the symptoms of the 70 percent disability rating under 38 C.F.R. § 4.130 rather than his initial rating of 50 percent.  PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Major depressive disorder is evaluated under 38 C.F.R. § 4.130, DC 9434.  Under these diagnostic codes, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  

A 100 percent evaluation is assigned when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); 38 C.F.R. § 4.126.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Turning to the evidence of record, the appellant was evaluated for PTSD in May 2008.  At that examination, the appellant reported a long history of suicidal ideation, although he denied any prior attempts or active plans.  He reported short term memory loss, and depressed mood with anhedonia, lethargy, crying spells, and recurrent self-critical thoughts and feelings.  In assessing the symptoms specific to the appellant's PTSD, the appellant reported intrusive thoughts and images, frequent dreams with combat themes, agitation and feelings of being upset and tearful when thinking about Vietnam, and autonomic arousal.  In assessing the appellant's functioning, the examiner found that the appellant exhibited both occupational and social disruption to a significant degree with deficiencies in most areas of work, social and family relations, judgment, thinking, and mood.  

The appellant's initial mental health assessment with VA in October 2007 also found homicidal ideation in the appellant, noting that while he would not act on it, he did want to kill his former landlord for raising his rent, evicting him, and locking him out of his apartment.  

An April 2008 mental health treatment notes describe the appellant as having an advanced warning system at his home so he can be prepared when people come to see him.  

February 2009 mental health treatment notes also describe the appellant as having minimal contact with other people and few friends, lacking personal hygiene, and as having great difficulty adapting to stressful circumstances.  

Treatment notes form October 2014 paint a more severe picture.  At that time, the appellant was suffering from frequent and painful headaches.  At that time, his treating physicians at VA referred him for mental health treatment because he was discussing what he called "exit strategies" with them.  The appellant was clear that he was considering ending his life by overdosing on an IV dose of valium and potassium.  This thinking continued until at least December 2014.  

Three statements were submitted by the appellant's friends in September 2009 that address his mental health condition.  These statements generally agree that the appellant was subject to sharp mood changes and could very quickly become very angry for minor reasons.  He also liked to collect electronics and gadgets and did not throw things away, keeping things even after they were broken.  One of the letters describes him as having stuff piled in every free space he had.  He spent most of his extra money on preparing for end of day scenarios, which is what he kept all this stuff for.  He also maintained intense security systems because of a belief that people wanted to steal his stuff.  The letters describe his worry about home security as ritualistic and obsessive.  They confirm his suicidal and homicidal ideations, although they do not state that he would carry them out.  These statements also describe him as a loner who did not interact well with other people and as struggling to maintain himself financially.  The statements also detail the appellant's failure to maintain any kind of oral hygiene for a long period of time.  

Considering all this evidence, the Board finds the appellant's symptoms most nearly reflect an occupational and social impairment with deficiencies in most areas such as work, social and familial relationships, judgement, thinking, or mood.  Particularly the Board notes the appellant's suicidal and homicidal ideations over the years and his intense focus on security.  Given the applicable rating criteria and the evident effect on his social and occupational functioning, the Board finds that the appellant's PTSD should be rated as 70 percent disabling from the date of the grant of service connection.  

The Board, however, finds that the criteria for a 100 percent rating for PTSD have not been met prior to April 28, 2016.  The examination reports, clinical evidence, and lay evidence indicate that the appellant's service-connected psychiatric disability did not produce total occupational and social impairment.  Indeed, the appellant has not contended otherwise, stating that it was his belief that his symptoms more nearly approximated the criteria for a 70 percent rating.  Although his symptoms were severe, he was able to maintain limited social engagement with a few friends.  In addition, he did not exhibit gross impairment in thought processes or communication on clinical evaluations and he denied persistent delusions or hallucinations.  No inappropriate behavior was noted during clinical evaluations.  Although a friend noted the appellant's lack of oral hygiene, the May 2008 examiner noted that overall, the appellant was able to maintain adequate personal hygiene and he was able to perform activities of daily living.  Further, the clinical evidence shows that the appellant was not disoriented to time and place, nor did he exhibit memory loss for names of close relatives, his own occupation or his name.  Given the evidence of record and the appellant's contentions, the Board concludes that the preponderance of the evidence is against the assignment of a 100 percent schedular rating for PTSD prior to April 28, 2016.  

DDD of the Lumbar Spine

The appellant was initially assigned a noncompensable rating for DDD of the lumbar spine after his examination in September 2009.  The appellant's rating was increased to 20 percent after an April 2016 examination.  A separate 10 percent rating was assigned for radiculopathy of the left lower extremity effective in May 2017.  

The criteria for evaluating DDD of the lumbar spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:  a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

Turning to the medical evidence of record, the appellant had a VA examination for his lumbar spine in September 2009.  At that time, the examiner found that the appellant had low back pain that was dull, achy, intermittent and between a 3-10/10.  This pain manifested with weakness, fatigue, and instability which increased with bending.  Due to a hiatal hernia, the appellant was not able to complete full range of motion testing.  The appellant's measured range of motion was 0-20 degrees of extension, 0-30 degrees of right lateral flexion, 0-30 degrees of left lateral flexion, 0-40 degrees of right lateral rotation, and 0-40 degrees of left lateral rotation.  His total measured range of motion testing was 160 degrees with no measurement of his forward flexion.  He had a mild antalgic gait.  At this examination the appellant reported pain that radiated into his legs.  His straight leg raise test was negative and there was no indication of any muscle atrophy or decreased sensation in his lower limbs.  Repetitive use testing showed no loss of function and no pain, weakness, fatigability, incoordination, or instability.  The Veteran had been given a work restriction to avoid heavy lifting but was otherwise without limitation in his activities of daily living.  He reported flare-ups one to two times per year.  While the examiner noted that the appellant had anal incontinence and some urinary incontinence, the examiner attributed this to a rare case of colitis, and not the appellant's lumbar DDD.  At the examination, the appellant did not report any issues with pain, fatigue, incoordination, or instability after repeated use over time.  X-ray studies showed mild to moderate disc space narrowing.  The impression was L5-S1 degenerative disc disease.  

VA treatment records from July 2009 record the appellant complaining of low back pain that was chronic in nature.  Treatment records from June 2013 also demonstrate appellant complaining of lower back pain.  A primary care visit from December 2014 also documents the appellant reporting low back pain with radicular pain in his legs.  

The appellant underwent a second VA examination in April 2016.  At that time the appellant had forward flexion of his thoracolumbar spine to 60 degrees with no evidence of ankylosis.   The appellant had pain on weight bearing but repetitive use testing did not demonstrate any functional loss due to pain, weakness, fatigue, incoordination, or instability.  At this examination, there was no evidence of radicular pain or other neurologic issues.  At the examination, the appellant did not report any issues with pain, fatigue, incoordination, or instability after repeated use over time.

The appellant underwent a third VA examination in May 2017.  At that time, the appellant had forward flexion from 0 to 60 degrees with no evidence of ankylosis.  The examiner found that the appellant did not have any pain during weight bearing and no loss of range of motion after repetitive use testing.   At the examination, the appellant did not report any issues with pain, fatigue, incoordination, or instability after repeated use over time.  The appellant had normal strength in his lower extremities with no muscle atrophy, and his straight leg raise test was negative.  He had moderate pain in the left lower extremity attributed to radiculopathy.  Passive range of motion testing and nonweight-bearing testing were not performed due to the risk of injury. 

Throughout all his testing and treatment, the appellant has consistently stated that he has flare-ups of severe back pain due to spasm about once a year and that these flare-ups usually force him to stay in bed for about a week.  The record does not indicate, and the appellant has not asserted, that he was ever prescribed bed rest by a physician as treatment for his back pain.

After reviewing the medical evidence of record, the Board finds that prior to April 28, 2016, the appellant's back disability manifested with painful motion and X-ray studies showed mild to moderate narrowing at L5-S1.  Considering this, the Board finds that the appellant is entitled to an initial rating of 10 percent prior to April 28, 2016.  38 C.F.R. § 4.59 (2017); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998) (providing a compensable rating on the basis of X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59 even without compensable loss of motion).

A rating in excess of 20 percent prior to April 28, 2016, however, is not warranted.  The evidence shows that the appellant's low back disability did not produce range of motion loss in forward flexion to 60 degrees or less, combined range of motion loss of the entire thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, nor did he exhibit functional loss which more nearly approximates these symptoms.  In addition, he did not experience incapacitating episodes of at least two weeks during any 12 month period.  

From April 28, 2016, while the appellant consistently reports pain in his lower back, the evidence of record does not establish that he exhibits symptoms which would entitle him to a rating in excess of 20 percent.  Range of motion testing has not demonstrated forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

In reaching its decision, the Board has considered Correia, in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  28 Vet. App. 158 (2016).  However, the May 2017 examiner specifically addressed Correia considerations in rendering findings that there was no pain on weight bearing or active range of motion testing and that in the appellant's case, non-weight bearing and passive range of motion testing were not safe procedures to perform.

The Board has also considered additional limitation of function due to pain on range of motion and during flare ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca, 8 Vet. App. at 206-07.  In this regard, the appellant has not reported any loss of function due to pain, weakness, fatigue, or incoordination after repeated use over time.  This is consistent with his repetitive use testing which shows no decrease in range of motion.  The appellant has reported that he suffers severe pain once a year during flare-ups.  However, pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating, which has not been shown for any period on appeal.  Considerable pain with motion is already contemplated in the appellant's ratings.  

The Board finds that the symptoms from the appellant's flare-ups do not approximate the next higher rating.  Flare-ups for the appellant occur infrequently, by his report only once a year, and clear within a week.  Further, objective testing has not demonstrated any reduced muscle strength, anatomic deformities, atrophy, or other indicia of disuse in his back.  The appellant has been generally self-sufficient and lived on his own through the entire period on appeal.  Given this, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of those currently assigned.  DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

The Board has also considered whether separate ratings are warranted for any associated objective neurologic abnormalities.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine Note (1).  The record establishes that the appellant made reports of radiating pain in his legs at his initial VA examination in September 2009 and while receiving VA treatment in December 2014.  The appellant has not been found to have any muscle atrophy or weakness, loss of sensation, or loss of reflexes in the lower extremities during this period.  While he was noted with anal and urinary incontinence at his September 2009 examination, this was attributed by the examiner to a case of colitis.  The appellant's 2016 examination did not show any neurological impairment, nor any incontinence issues.  There was no evidence of any muscle atrophy or weakness, loss of sensation, or loss of reflexes in the lower extremities.  At the appellant's most recent examination, he was found to have moderate pain in his left lower extremity, although there was no observable muscle atrophy or weakness, loss of sensation, or loss of reflexes.  He showed no other signs of any other neurological impairment.   

The Board notes that service connection is already in effect for left lower extremity neuropathy, for which a separate 10 percent rating has been assigned.  Although the Veteran has also reported radiating pain into his right lower extremity, his radiating pain has been considered in the ratings assigned for his service-connected low back disability.  The clinical evidence, however, indicates that radiculopathy is not present in the right lower extremity.  Indeed, at the May 2017 VA medical examination, the examiner expressly determined that the appellant's lumbar radiculopathy affected only his left lower extremity and not his right.  Absent clinical evidence of right lower extremity radiculopathy, a separate rating is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520, regarding the sciatic nerve.   

The Board finds that the evidence of record shows that there are no other associated objective neurologic abnormalities during any period of the claim. Objective testing has not shown any other associated objective neurologic abnormalities and the appellant's reports of anal and urinary incontinence in September 2009 were attributed to a case of colitis.

The Board has also considered whether the appellant is entitled to a rating in excess of 10 percent prior to April 28, 2016, and in excess of 20 percent for the period from April 28, 2016, for his service-connected lumbar DDD under the rating criteria for evaluating intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a maximum 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least 6 weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Board finds that these criteria have not been met for any period of the claim.  While the appellant has reported on multiple occasions that his back pain forces him to stay in bed once a year for about a week, the record does not indicate, and the appellant has not claimed, that he was ever prescribed bed rest by a physician as treatment for the condition.  

Finally, the appellant has stated that it is his belief that his back condition is worse than it is currently rated.  The Board finds that the appellant is competent to testify about symptoms he has experienced and that his testimony is credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, while in some cases a layperson is competent to offer an opinion addressing the severity of a disorder, the Board finds that, in this case, the determination of the severity of the appellant's back disability is a medical question not subject to lay expertise.  Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Determining the severity of the condition involves testing and interpretation of measurements that require medical training, expertise, and experience.  Therefore, while the Board has considered the appellant's reports of his symptoms in determining the ratings above, it finds that the medical opinions provided more probative than the appellant's lay opinion regarding the actual clinical measurements.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

TDIU

The appellant is also seeking TDIU prior to January 22, 2014 and contends that his service connected disabilities rendered him unemployable before that date.  Applying the criteria set forth above to the facts of this case, the Board finds that the appellant's service connected disabilities did render him unable to secure and follow a substantially gainful occupation prior to January 22, 2014.  

A grant for TDIU requires one disability rated 60 percent or more, and a finding that the appellant is unable to secure and follow a substantially gainful occupation.  The appellant is service-connected for PTSD, now rated as 70 percent disabling from November 29, 2007.  The Board finds that the appellant meets the rating criteria for schedular TDIU.  Thus the first element of TDIU is met.  38 C.F.R. § 4.16.  

The appellant initiated his claim for TDIU in July 2009.  On his application, the appellant stated that he has a college education and graduated from the University of Nebraska at Omaha in 1984.  Since that time, he has worked primarily for himself as a photographer.  On his application he indicated that his income from work for the previous 12 months had been just under $4,000.  Along with this, the appellant submitted his tax return statements from 2006-2008.  They all show a total income of less than $5000.  As mentioned above, the appellant was evicted from his apartment in 2007 because he could not pay his rent.  

As discussed above, the medical evidence of record in relation to the appellant's PTSD indicates that he has deficiencies in most areas of his life and deals with serious irritability along with suicidal and homicidal ideations.  He has extreme difficulty adjusting to stressful situations and tends to isolate himself from others.

The statements from the appellant's friends demonstrate a more complete picture of his level of employability.  The letters indicate his deteriorating functionality over the years.  While it seems that the appellant's photography business used to support him to a reasonable degree, this income has decreased significantly over time.  A letter from his former office assistant details how the appellant became increasingly reclusive and obsessed with computer solitaire and preparing for doomsday scenarios.  Another letter from a friend details how the appellant has little capacity to follow through on certain elements of growing his photography business and rejected offers of working with others to increase his revenue.  The Board finds this testimony competent and credible as it is consistent with the appellant's reports of his symptoms to his treating mental health professionals.  

Considering all the evidence of record and granting the appellant the benefit of the doubt, the Board finds that the appellant's service connected PTSD prevents the appellant from obtaining or maintaining a substantially gainful occupation consistent with his education and work history.  Therefore, the Board finds the appellant is unemployable and entitled to TDIU prior to January 22, 2014.  38 U.S.C. § 5107, 38 C.F.R. § 4.16(a); Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to an initial rating of 70 percent, but not greater, for PTSD with major depressive disorder is granted.

Entitlement to an initial rating of 10 percent, but not greater, for service-connected lumbar DDD is granted.

Entitlement to a rating in excess of 20 percent for service-connected lumbar DDD from April 28, 2016 is denied.

Entitlement to TDIU is granted prior to January 22, 2014, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


